DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Current pending claims are Claims 1-21 to be considered on the merits. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 10, character 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said insert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said insert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3-4 of the instant claim, where it reads ‘cutting a pliable sheet from a web is pliable material’ is unclear.  There appears to be word missing in the phrase, ‘web is pliable’.  Clarification is requested. Is wording supposed to be ‘web that is of pliable material’?
Dependent claims follow the same reasoning. 
Claims 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the additional step of scoring" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It is interpreted that the claim language is ‘which comprises an addition step’. Similar interpretation is seen in Claims 18, 19 and 21.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MATHUS, US Patent 7,811,522 B2. 
Applicant’s invention is drawn towards an apparatus. 
Regarding Claim 1
Additional Disclosures Included are: Claim 2: wherein the apparatus of claim 1 in which at least one of said first and second slots includes a protrusion capable of contacting said insert, Figure 3, bottom surface 26, Column 6.; Claim 4: wherein the apparatus of claim 1 in which said base further includes third and fourth slots for encompassing said free edges of said third and fourth sections, Figure 1, see liner 14 has edges which creased.; Claim 5: wherein the apparatus of claim 1 in which said insert is composed of water resistant material, Column 5, line 58-63.; Claim 6: wherein the apparatus of claim 1 in which said base comprises at least one tab projecting outwardly therefrom, Figure 3, indentations 46.; Claim 7: wherein the apparatus of claim 1 in which said insert pliable sheet further comprises scores located between said first and second sections, said third and first sections, and said fourth and second sections, Figure 1 and 3, see liner 14 has foldable lines or scores for folding to fit into  reusable base 12, said scores being formed by a rotary die cutting device.  The claim language in this instant claim recites product by process language.  The claimed apparatus of the instant invention appears to be the same to that of prior art to MATHUS, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).; Claim 8: wherein the apparatus of claim 7 in which said rotary die cutting device is capable of scoring said insert pliable sheet on multiple sides, thereof, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Applicant’s invention is drawn towards a device. 
Regarding Claim 9, the reference MATHUS discloses a reagent management device, Figure 3, Column 5-6, comprising: a free standing element, Figure 3, liner 14, Column 5,  comprising a pliable sheet, Column 5 line 58-63, having first and second sections connected to one another and being foldable relative to one another, Figure 3, walls 38 and 40 are foldable seen in figure,  a third section being connected to said first section and a fourth section being connected to said second section, Figure 3, said first and third sections and said second and fourth sections being foldable relative to one another, see cross section of liner 14, a fifth section and a sixth section each connected to said first and second sections, said fifth and sixth sections being foldable relative to said first and second sections to form a reservoir for the reagent, Figure 1-3, basin in insert 14, said first and second sections forming an apex, Figure 3, where trough 28 lines meet and where bottom 26 is, Column 6, when folded relative to one another, said third and fourth sections each including a free edge, Figure 3, at top of longitudinal sidewalls 38, said free edges of said third and fourth section and said apex being capable of lying in a common plane, see cross section of Figure 3. 
Additional Disclosures Included are: Claim 10: wherein the apparatus of claim 9 in which said insert is composed of water resistant material, Column 5, line 58-63.; Claim 11: wherein the apparatus of claim 10 in which said insert pliable sheet further comprises scores located between said first and second sections, said third and first sections, and said fourth and second sections, said scores being formed by a rotary die cutting device, Figure 1 and 3, see liner 14 has foldable lines or scores for folding to fit into  reusable base 12, said scores being formed Claim 12: wherein the apparatus of claim 11 in which said rotary die cutting device is capable of scoring said insert pliable sheet on multiple sides, thereof, Figure 1 and 3, see liner 14 has foldable lines or scores for folding to fit into  reusable base 12.; Claim 13: wherein the apparatus of claim 10 in which said water resistant material comprises synthetic paper or a polymeric material, Column 5, line 58-63.; Claim 14: wherein the apparatus of claim 9 in which at least said fifth section extends outwardly from said reservoir and said fourth section and forms a reagent pouring spout, Figure 13, Column 6-7.; and Claim 15: wherein the apparatus of claim 14 in which said fifth section extending outwardly from said fourth section forms a gap between said fifth section and said free edge of said fourth section, Figure 3.
Claims 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SARSON, US Publication No. 2011/0180552 A1.
Applicant’s invention is drawn towards a method. 
Regarding Claim 16
Additional Disclosures Included are: Claim 17: wherein the process of claim 16 which comprises the additional step of scoring said pliable sheet to provide first and second sections connected to one another and being foldable relative to one another, a third section being connected to said first section and a fourth section being connected to said second section, said first and third sections and said second and fourth sections being foldable relative to one another to form said reservoir for the reagent, [0068, 0071, 0088, 0114, 0119].; Claim 18: wherein the process of claim 17 which additionally comprises the step of scoring said pliable sheet to form a fifth section and a sixth section each connected to said first and second sections, said fifth and sixth sections being foldable relative to said first and second sections to form a portion of said reservoir, [0068, 0071, 0088, 0114, 0119].; Claim 19: wherein the process of claim 18 which comprises the additional step of providing said pliable sheet of water resistant material, [0066, 0084-0087].; Claim 20: wherein the process of claim 19 in which said step of providing said pliable sheet of water resistant material comprises providing said water resistant material as synthetic paper or a polymeric material, [0066, 0084-0087].; and Claim 21: wherein the process of claim 20 which includes the additional step of mounting said object to a base, [0156], Figure 6A.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim language of Claim 3 is objected to because the prior art searched by the Examiner does not include the apparatus with an elongated opening position adjacent said first and second sections.   The MATHUS reference is considered to the closest prior art of record and while it 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CAPP, CappOrigami reservoir - Capp - PDF Catalogs | Technical Documentation, access from https://pdf.medicalexpo.com/pdf/capp/capporigami-resevoir/67943-129300.html, on 23 FEBRUARY 2021, pages 1-24.
The reference cited above teaches the CAPP APS reagent reservoir reference in the specification.  The CAPP APS reagent reservoir discloses all of the first-sixth sections of the insert.  
It appears this reference is published in their catalog in 2018 and is considered to be prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797